         Case 1:19-cr-00374-JMF Document 108 Filed 04/16/21 Page 1 of 1


                         Inner City Press
April 14, 2021
By E-mail to Chambers
Hon. Jesse M. Furman, United States District Judge
Southern District of New York, 40 Foley Square, New York, NY 10007

Re: Formal request for press presence at voir dire sidebars and for full access including to both
sides' exhibits in real time in US v. Avenatti, 19-cr-374 (JMF)
Dear Judge Furman:
  This application responds to the defendant's letter motion earlier this evening seeking to bar the
press from voir dire sidebars during jury selection in the above-captioned trial (Dkt. No. 107),
and follows up on Inner City Press' August 28, 2020 submission in the same case (Dkt. No. 85).
  Federal Defenders writes to oppose any press presence at sidebars in voir dire, even though this
has been allowed in this District in such recent high profile cases such as that involving the
testimony of cooperator / hip-hop artist Daniel Hernandez a/k/a Tekashi 6ix9ine, US v. Jones,
18-cr-834 (PAE). See also, US v. Shkreli, 260 F. Supp. 3d 257 (EDNY 2017).
 The instant request to ban the press states that "no application from any press organization... is
reflected on the docket." This then is such an application, to be docketed. Note ABC v. Stewart,
360 F.3d 90 (2d Cir. 2004) - the district court erred in closing the voir dire proceedings. "We
therefore vacate the portion of the district court's order denying the media contemporaneous
access to the voir dire."
 Already in this case, unlike others in this District, the defendant and his Federal Defenders have
sought the total withholding of his submission seeking taxpayer funded counsel. Now they seek
further exclusion of the press and public from the upcoming criminal proceeding. Inner City
Press opposes this, and asks for media access to sidebars throughout the proceeding.
 Since our August 2020 submission - we still have not seen the sought information - SDNY
Judge Rakoff, for example, has granted Inner City Press' application that in US v. Weigand, 20-
cr-188 (JSR), all exhibits be made available the evening of their submission. See,
https://www.documentcloud.org/documents/20536946-rakofforderonmrlicp. We ask,
prospectively, for the same in this proceeding - not only on USafx but to the public at large.
Please confirm receipt & docket this timely responsive filing. Thank you.
Respectfully submitted,
                                                            The Clerk of Court is directed to docket
/s/                                                         this letter. SO ORDERED.

Matthew Russell Lee, Inner City Press
cc: robert_baum@fd.org, andrew_dalack@fd.org
                                                                                      April 16, 2021
robert.sobelman@usdoj.gov, matthew.podolsky@usdoj.gov
Inner City Press: In-house SDNY: Room 480, 500 Pearl Street, NY NY 10007
E-mail: Matthew.Lee@innercitypress.com - Tel: 718-716-3540
Regular Mail: Dag Hammarskjold Center, Box 20047, New York, NY 10017
